On September 19, 2001, this court permanently disbarred respondent, Thomas Craig Furth, Attorney Registration No. 0033870. On March 12, 2002, this court issued an order directing respondent to show cause why he should not be found in contempt for failure to comply with the September 19, 2001 order, to wit, failure to file an affidavit of compliance and failure to surrender his certificate of admission on or before October 19, 2001, and failure to pay board costs on or before December 18, 2001. On April 26, 2002, respondent filed an affidavit of compliance. Upon consideration thereof,
IT IS ORDERED by this court that, respondent, Thomas Craig Furth, be, and hereby is, found in contempt for failure to comply with the court’s September 19, 2001 order. It is further ordered that this matter be referred to the Attorney General for collection of board costs, including any accrued interest. It is further ordered that respondent’s request to pay board costs in installments be, and hereby is, denied.
Douglas, J., not participating.